                  Case 2:19-cr-00010-RSM Document 56 Filed 08/01/19 Page 1 of 3



 1
                                                                                The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8
                                        UNITED STATES DISTRICT COURT
 9                                     WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
10

11    UNITED STATES OF AMERICA,
                                                                      No. 19-CR-010
12
                   v.                                                 DEFENDANTS’ MOTION TO FILE
13                                                                    AN OVER-LENGTH MOTION
      HUAWEI DEVICE CO., LTD., and
14    HUAWEI DEVICE USA, INC.,                                        NOTE ON MOTION CALENDAR:
                                                                      August 1, 2019
15                                     Defendants.

16

17

18             Defendants Huawei Device Co, Ltd. (“Huawei China”) and Huawei Device USA, Inc.

19 (“Huawei USA”) (collectively “Huawei”), through counsel, respectfully move this Court for

20 leave to file an over-length Motion to Dismiss the Indictment for Selective Prosecution, Or in the

21 Alternative, For Discovery, which it files today along with this motion. Specifically, Huawei

22 requests a nine-page extension of the page limit so that it may file a 21-page motion.

23             This is Huawei’s first request to file an over-length brief. All other pretrial motions and

24 grand jury-related pleadings have complied with the 12-page limit. Leave is appropriate here

25 because Huawei is required to make a “credible showing” that the Indictment is the result of

26 unlawful selective prosecution. United States v. Armstrong, 517 U.S. 456, 465 (1996). The

27 additional pages allow Huawei to make that evidentiary showing, and to place the current

28
                                                                                      1420 Fifth Avenue, Suite 1400
     DEFENDANTS’ MOTION TO FILE AN OVER-LENGTH BRIEF
                                                                                      Seattle, W ashington 98101
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010– Page 1                   phone 206.516.3800 fax 206.516.388 8
                  Case 2:19-cr-00010-RSM Document 56 Filed 08/01/19 Page 2 of 3



 1 prosecution more fully in the context of the government’s broader political, economic, and legal

 2 offensive against Huawei and other Chinese companies and nationals.

 3                                                           CONCLUSION

 4             For the foregoing reasons, Huawei respectfully requests that the Court grant its motion to

 5 file an over-length Motion to Dismiss the Indictment for Selective Prosecution, Or in the

 6 Alternative, For Discovery.

 7                                                                     Respectfully submitted,

 8 Dated: August 1, 2019
                                                                       YARMUTH LLP
 9
                                                                       By: s/ Robert Westinghouse
10                                                                     Robert Westinghouse, WSBA No. 6484
11                                                                     1420 Fifth Avenue, Suite 1400
                                                                       Seattle, WA 98101
12                                                                     Telephone: (206) 516-3800
                                                                       Fax: (206) 516-3888
13                                                                     rwestinghouse@yarmuth.com

14
                                                                       STEPTOE & JOHNSON LLP
15
                                                                       James F. Hibey (pro hac vice)
16                                                                     Brian M. Heberlig (pro hac vice)
                                                                       1330 Connecticut Avenue, NW
17
                                                                       Washington, DC 20036
18                                                                     Telephone: (202) 429-3000
                                                                       Fax: (202) 429-3902
19                                                                     jhibey@steptoe.com
                                                                       bheberlig@steptoe.com
20
                                                                       Attorneys for Huawei Device Co., Ltd., and
21                                                                     Huawei Device USA, Inc.
22

23

24

25

26

27

28
                                                                                             1420 Fifth Avenue, Suite 1400
     DEFENDANTS’ MOTION TO FILE AN OVER-LENGTH BRIEF
                                                                                             Seattle, W ashington 98101
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 2                         phone 206.516.3800 fax 206.516.388 8
                  Case 2:19-cr-00010-RSM Document 56 Filed 08/01/19 Page 3 of 3



 1                                               CERTIFICATE OF SERVICE

 2         I hereby certify that on August 1, 2019, I electronically filed the foregoing with the Clerk
   of the Court using the CM/ECF system which will send notification of such filing to the
 3 following:

 4 Attorneys for Government

 5

 6
   Todd Greenberg
 7 Thomas M. Woods
   Siddharth Velamoor
 8 U.S. Attorney’s Office (Sea)
   700 Stewart Street, Suite 5220
 9 Seattle, WA 98101-1271
10 Tel: 206.553.7970
   Todd.Greenberg4@usdoj.gov
11 Thomas.Woods2@usdoj.gov
   Siddharth.Velamoor@usdoj.gov
12

13

14
               DATED: August 1, 2019, at Seattle, Washington.
15

16
                                                                       s/ Vassie Skoulis
17
                                                                         Vassie Skoulis, Legal Assistant
18

19

20

21

22

23

24

25

26

27

28
                                                                                             1420 Fifth Avenue, Suite 1400
     DEFENDANTS’ MOTION TO FILE AN OVER-LENGTH BRIEF
                                                                                             Seattle, W ashington 98101
     U.S. v. Huawei Device Co., Ltd., et al., No. 19-CR-010 – Page 3                         phone 206.516.3800 fax 206.516.388 8
              Case 2:19-cr-00010-RSM Document 56-1 Filed 08/01/19 Page 1 of 1



 1                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 2                                            AT SEATTLE

 3

 4                                                              No. 19-CR-010

 5     UNITED STATES OF AMERICA,                                [PROPOSED] ORDER GRANTING
                                                                DEFENDANTS’ MOTION TO FILE
 6                                  v.                          AND OVER-LENGTH BRIEF

 7     HUAWEI DEVICE CO., LTD., and
       HUAWEI DEVICE USA, INC.,
 8

 9                                  Defendants.

10

11           The Court has reviewed Defendants Huawei Device Co., Ltd.’s (“Huawei China”), and
12
     Huawei Device USA, Inc.’s (“Huawei USA”) (collectively, “Huawei Device”) Motion to File an
13
     Over-Length Brief.
14
             The Motion is granted for the reasons stated by Huawei Device.
15

16           IT IS SO ORDERED.

17
                                                                   _______________________________
18                                                                 Chief Judge Ricardo S. Martinez
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION
                                                                                1420 Fifth Avenue, Suite 1400
     TO FILE OVER-LENGTH BRIEF                                                  Seattle, W ashington 98101
     U.S. v. Huawei Device USA, et al, No. 19-CR-010 – Page 1                   phone 206.516.3800 fax 206.516.388 8
